Citation Nr: 1127908	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the above claim.  In September 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

When this matter was initially before the Board in February 2009, the Board denied entitlement to a compensable rating for right ear hearing loss.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2010 order, granted the parties' joint motion for remand, vacating the Board's February 2009 decision and remanding the case for compliance with the terms of the joint motion.  When this case was returned to the Board in August 2010, it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be provided with a copy of the December 2010 examination report, including a copy of the December 2010 VA examiner's opinion in which she explained the details of Maryland CNC testing and the method used to determine the percentage score.  Additionally, on remand, further attempts should be made to obtain a copy of any available reports and/or documentation pertaining to the Maryland CNC testing conducted at the Veteran's March 2006 and April 2007 VA examinations, to specifically include any reports showing the number of words tested and the number of words the Veteran recognized.  

As noted in the Board's August 2010 remand, the Veteran was initially granted service connection for right ear hearing loss in October 1999 and was assigned a non-compensable disability rating, effective November 25, 1996.  In September 2005, the Veteran submitted a claim for an increased rating for his hearing loss, claiming that his hearing had worsened such that a compensable evaluation was warranted.  In support of his contention that a compensable rating is warranted, the Veteran asserts that the Maryland CNC test results noted on his March 2006 and April 2007 VA examination reports do not accurately reflect the level of his hearing loss.  Specifically, he has reported that these results are inaccurate insofar as they indicate that he recognized 80 percent of the words tested, whereas he reports that he only recognized two-thirds of the words tested.  As such, the Veteran has requested that he be provided with copies of any reports or documents that reflect the number of words tested and the number of words that he recognized on his March 2006 and April 2007 Maryland CNC tests, as well as any information available regarding the process, formula, and/or calculation used to determine the percentage score assigned on these tests.  See May 2007 statement, July 2007 Form 646, September 2007 Board hearing transcript, and August 2010 statement.  In this regard, the Board notes that the March 2006 and April 2007 VA examination reports only include the Veteran's final percentage score on the Maryland CNC test, and do not provide any further information regarding the number of words tested and/or the number of words that he recognized, or the process, formula, and/or calculation used to determine the percentage score assigned. 

When the Board remanded this case in August 2010, it directed the RO/AMC to obtain copies of any available reports and/or documentation pertaining to the Maryland CNC testing conducted at the Veteran's March 2006 and April 2007 VA examinations, to specifically include any reports showing the number of words tested and the number of words the Veteran recognized.  The Board also directed the RO/AMC to fully document all efforts made to obtain these records, including follow-up requests, if appropriate, and to obtain a negative response if no such records were available.  Further, the Board directed the RO/AMC to make arrangements to have a VA audiologist provide information regarding the process, formula, and/or calculation used to determine the percentage score assigned on the Maryland CNC test.  Additionally, the Board ordered that, if documentation pertaining to the Maryland CNC testing conducted at the Veteran's March 2006 and April 2007 VA examinations was obtained (i.e., reports showing the number of words tested and the number of words recognized), the claims file should be referred to a VA audiologist to provide an opinion as to whether the appropriate process, calculation, and/or formula was used to determine that the Veteran's speech recognition score was 80 percent and whether such score was consistent with the Puretone threshold assigned.  Finally, the Board ordered that, after completing the foregoing development, the RO/AMC should determine whether another VA examination was needed, and if so, to provide the Veteran with a copy of all examination findings, including information regarding the basis of the Maryland CNC testing results (i.e., the numeric findings, process, formula, and/or calculation used to determine the percentage score).  

In this regard, the Board notes that, on remand, in September 2010, the RO/AMC requested a copy of all available reports and/or documentation pertaining to the Maryland CNC testing conducted at the Veteran's March 2006 and April 2007 VA examinations showing the number of words tested and the number of words the Veteran recognized.  Additionally, the Board acknowledges that, later that month, additional copies of the Veteran's March 2006 and April 2007 VA examination reports were associated with the claims file, along with a response from the Togus, Maine, VA Medical Center noting that "[a] determination [had] been made to disclose the information per [the RO/AMC's] request in full."  Significantly, however, the examination reports obtained were merely copies of records already in the claims file, and do not include any information regarding the number of words tested or the number of words the Veteran recognized.  Moreover, although no reports and/or documents showing the number of words tested and the number of words the Veteran recognized at his March 2006 and April 2007 VA examinations were obtained as a result of the RO/AMC's September 2010 request, there is no indication from the claims file that the RO/AMC has since submitted any follow-up requests to obtain such records or that a negative response indicating that such records are unavailable has been obtained.  

Additionally, the Board notes that, in December 2010, the RO/AMC afforded the Veteran another VA audiological examination, and that at that time, the VA examiner provided information regarding the process, formula, and calculation used to determine the percentage score assigned on the Maryland CNC test.  Specifically, the examiner reported that, on the Maryland CNC test, a fifty word test is used to obtain the speech recognition score, and that this percentage score is determined by dividing the number of words recognized by the number of words tested.  Moreover, the VA audiologist explained that her December 2010 speech perception scores were obtained using the procedure and method outlined in the "Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations;" namely, conducting the test in a quiet environment using the Maryland CNC word lists presented via a CD recording under headphones.  Significantly, however, there is no indication from the claims file that the Veteran was provided with a copy of the December 2010 VA audiological examination report or a copy of the December 2010 VA examiner's opinion in which she provided information regarding the process, formula, and calculation used to determine the percentage score assigned on the Maryland CNC test.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  Id. at 271.  In light of the foregoing, because neither a report showing the number of words tested and the number of words the Veteran recognized on the Maryland CNC testing conducted at his March 2006 and April 2007 VA examinations, nor a negative reply indicating that such records are unavailable, has been obtained; and because, to date, the Veteran has not been afforded a copy of the December 2010 VA examination report or a copy of the December 2010 VA examiner's opinion in which she provided information regarding the process, formula, and calculation used to determine the percentage score assigned on the Maryland CNC test, the Board has no discretion and must remand this matter for compliance with the August 2010 remand instructions.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a copy of the December 2010 VA audiological examination report, including a copy of the examiner's medical opinion in which she: (1) explained that a fifty word test is used to obtain speech recognition scores on the Maryland CNC test, (2) reported that the percentage score is determined by dividing the number of words recognized by the number of words tested, and (3) outlined the Maryland CNC testing procedure and method recommended in the "Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations."  

2.  Then, contact the Togus, Maine, VA Medical Center and make arrangements to obtain copies of any available reports and/or documents showing the number of words tested and the number of words the Veteran recognized on the Maryland CNC testing conducted at his March 2006 and April 2007 VA examinations.  All reasonable attempts to obtain such records should be made and documented.  If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

If any additional records are obtained as a result of this development, the Veteran should be provided with copies of such records.  

3.  If, and only if, there is documentation pertaining to the Maryland CNC testing conducted at his March 2006 and April 2007 VA examinations, including reports showing the number of words tested and the number of words the Veteran recognized, the claims file should be referred to a VA audiologist to provide an opinion as to whether the appropriate process, calculation, and/or formula was used to determine that the Veteran's speech recognition score was 80 percent.  The audiologist should also state whether such score is consistent with the Puretone thresholds.  

4.  Once the foregoing development has been completed, the RO/AMC should determine whether another VA examination is needed.  If another VA examination is conducted, the examination report should (1) include the details of all examination findings, including information regarding the number of words tested, the number of words recognized, and the formula used to determine the percentage score assigned on the Maryland CNC test; and (2) indicate whether such testing was conducted in compliance with the "Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations."  Following any such examination, the Veteran should be provided with a copy of the examination report.  

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


